        Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 1 of 12




In the United States Court of Federal Claims
                            OFFICE OF SPECIAL MASTERS

**********************
DANIELLE JENNINGS,       *                          No. 16-779V
                         *                          Special Master Christian J. Moran
             Petitioner, *
                         *
v.                       *                          Filed: September 15, 2020
                         *                          Reissued: April 21, 2021
SECRETARY OF HEALTH      *
AND HUMAN SERVICES,      *                          Redaction
                         *
             Respondent. *
**********************

Scott W. Rooney, Nemes, Rooney P.C., Farmington Hills, MI, for petitioner;
Darryl Wishard, U.S. Dep’t of Justice, Washington, DC, for respondent.


                ORDER DENYING MOTION FOR REDACTION*
      Danielle Jennings alleged that the human papillomarvius vaccine caused her
various problems, including asthma. Pet., filed June 30, 2016. A decision issued
July 8, 2020, found that she was not entitled to compensation. Pursuant to 42
U.S.C. § 300aa–12(d)(4) and Vaccine Rule 18(b), she filed a motion requesting
redaction of her name and medical information contained in the decision. For the
reasons explained below, the motion is DENIED.




       * The parties were informed that this order would be made available to the public. Ms.
Jennings sought redaction of her decision, but her motions were denied. Orders, issued Oct. 19,
2020 and Sep. 15, 2020. After Ms. Jennings requested that the Court of Federal Claims review
the orders denying redaction, the Court denied the motion for review. Order, issued Feb. 8,
2021. Accordingly, this order is being posted as originally submitted, except for modification to
this footnote.
        Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 2 of 12




       Public Access to Information about Petitioners in the Vaccine Program
      The history of public access to information contained in court decisions and
the history of the creation of the Vaccine Program1 provide a context for Ms.
Jennings’ motions to redact. Both histories suggest that redaction of a litigant’s
name is available in relatively limited circumstances.
      In American jurisprudence, the public can generally access court documents.
Nixon v. Warner Comm. Inc., 435 U.S. 589, 597 (1978). As part of this country’s
inherited traditions, Congress may be presumed to know this principle.
       In the mid-1980s, Congress investigated vaccines because of concerns about
their safety and to stabilize the market for manufacturers. Bruesewitz v. Wyeth,
LLC., 562 U.S. 223, 226 (2011). In the 99th Congress, competing proposals were
introduced. See Figueroa v. Sec’y of Health & Human Servs., 715 F.3d 1314,
1323 (Fed. Cir. 2013), Vijil v. Secʼy of Health & Human Servs., No. 91-1132V,
1993 WL 177007, at *4-5 (Fed. Cl. Spec. Mstr. May 7, 1993).
       One of these proposals, which was introduced on April 2, 1985, was Senate
Bill 827. S. 827 would have created a compensation program located in the
District Court for the District of Columbia in which special masters would preside.
S. 827, 99th Cong., § 2104(b), § 2104(d)(1) (1st Sess. 1985). In addition to a
compensation program, S. 827 contained provisions to improve the safety of
vaccines. However, the first session of the 99th Congress adjourned without acting
on any of the proposed legislation.
       In the second session of the 99th Congress, the House and Senate considered
different bills. The version of S. 827 from September 24, 1986, proposed to
improve the safety of vaccines. S. 827, 99th Cong. (2d Sess. 1986). It appears that
S. 827 did not include a compensation program.
      However, the legislation that Congress eventually enacted did contain a
compensation program. Congress placed adjudication of vaccine compensation
program claims in the district courts. Pub. L. 99-660 § 2112(a). In this legislation,
provisions related to discovery and disclosure of information were combined in
one section. Id. at § 2112(c), codified at 42 U.S.C. § 300aa–12(c)(2) (1988).

       1For information about the legislation that created the Vaccine Program, this order draws
upon a summary provided in Lainie Rutkow et al., Balancing Consumer and Industry Interests in
Public Health: The National Vaccine Injury Compensation Program and Its Influence During the
Last Two Decades, 111 Penn St. L. Rev. 681 (2007).


                                                   2
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 3 of 12




Congress’s selection of district courts with their tradition of openness to the public
suggests that Congress intended for the normal rules about access to judicial
decisions to apply. Castagna v. Sec’y of Health & Human Servs., No. 99-411V,
2011 WL 4348135, at *1 (Fed. Cl. Spec. Mstr. Aug. 25, 2011).
       In 1987, Congress simultaneously funded the Vaccine Program and
amended the Vaccine Act. The 1987 amendments did not vary the disclosure
provisions. However, in 1987, amendments changed the venue for filing claims
from the district courts to the Claims Court. Pub. L. 100-203 § 4307(1); see also
Milik v. Sec’y of Health & Human Servs., 822 F.3d 1367, 1375 (Fed. Cir. 2016);
Stotts v. Sec’y of Health & Human Servs., 23 Cl. Ct. 352, 358 n.7 (1991).
      The Vaccine Program became effective on October 1, 1988. Pub. L. 100-
203 § 4302. As initially conceived, special masters were issuing reports, subject to
de novo review by judges of the Claims Court. See 42 U.S.C. § 300aa–12(d)
(1988). In this context, reports from special masters and decisions from Claims
Court judges started to become available to the public. E.g., Bell v. Sec’y of
Health & Human Servs., 18 Cl. Ct. 751 (1989) (reproducing special master’s
report); Philpott v. Secʼy of Health & Human Servs., No. 88-20V, 1989 WL
250073 (Cl. Ct. Spec. Mstr. Aug. 4, 1989).
      Congress found that the parties were too litigious in the early years of the
Program. H.R. Rep. No. 101-386, at 512 (1989) (Conf. Rep.), reprinted in 1989
U.S.C.C.A.N. 3018, 3115. Congress amended the Vaccine Program in 1989,
giving special masters the authority to issue decisions, which could be subject to a
motion for review. Pub. L. 101-239 § 6601(h), codified at 42 U.S.C. § 300aa–
12(d) and (e).
      Congress also added a provision allowing limited redaction of decisions of
special masters. Pub. L. 101-239 § 6601(g)(2). The reason Congress added this
provision is not clear. See Anderson v. Secʼy of Health & Human Servs., No. 08-
396V, 2014 WL 3294656, at *2 n.7 (Fed. Cl. Spec. Mstr. June 4, 2014).
      Although Congress authorized redaction of decisions, few litigants requested
redaction for many years. Special masters tended to allow redaction without much
analysis. After a surge in requests for redaction, the then-Chief Special Master
issued an order generally narrowing redaction. Langland v. Secʼy of Health &
Human Servs., No. 07-36V, 2011 WL 802695 (Fed. Cl. Spec. Mstr. Feb. 3, 2011).
On a motion for review, the Court of Federal Claims endorsed the special master’s
analysis regarding redaction in a brief footnote. 109 Fed. Cl. 421, 424 n.1 (2013).


                                             3
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 4 of 12




       The Court of Federal Claims analyzed the special masters’ position
regarding redaction more extensively in W.C. v. Sec’y of Health & Human Servs.,
100 Fed. Cl. 440, 456-61 (2011), aff’d on nonrelevant grounds, 704 F.3d 1352
(Fed. Cir. 2013). W.C. disagreed with the approach taken and asserted that the
Freedom of Information Act (“FOIA”) was a basis for evaluating redaction
requests.
      Shortly after W.C., the then-Chief Special Master issued another order
regarding redaction. Castagna explored the topic in more depth and, again, found
redaction was limited to narrow circumstances. 2011 WL 4348135.
       After those orders were issued, the Court of Federal Claims has found
special masters were not arbitrary and capricious in either denying redaction, or
permitting redaction. Spahn v. Sec’y of Health & Human Servs., 133 Fed. Cl. 588,
(2017) (stating that the decision to redact is a question of law and holding that
redaction of “the names of petitioner . . . and petitioner’s treating physicians . . .
are not the kind of medical, or confidential, or privileged, financial information
that the Vaccine Act requires to be withheld from public view”); Lamare v. Sec’y
of Health & Human Servs., 123 Fed. Cl. 497 (2015); R. K. v. Sec’y of Health &
Human Servs., 125 Fed. Cl. 276 (2016); see also Tarsell v. United States, 133 Fed.
Cl. 805 (2017) (denying petitioner’s request to redact the names of all medical
providers from the Court’s Opinion and Order). 2
       Against this background, Ms. Jennings filed her motion to redact.
               Procedural History Leading to the Motion to Redact
      On June 30, 2016, Ms. Denise Jennings filed a petition on behalf of her
minor daughter, identified as D.J., alleging that the human papillomarivus vaccine
caused her to develop multiple health problems. In accord with Vaccine Rule
16(b), Ms. Jennings disclosed only her daughter’s initials, not her name.
       Once the Secretary has received a petition, the Secretary “shall publish
notice of such petition in the Federal Register.” 42 U.S.C. § 300aa–12(b)(2). In
this instant action, for Ms. Jennings, the Secretary did so on July 29, 2016.



       2Although the caption to the order in Tarsell identifies the “United States” as the
respondent, the “Secretary of Health and Human Services” is the respondent in Vaccin e Program
cases. 42 U.S.C. § 300aa–12(b)(1).


                                                  4
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 5 of 12




National Vaccine Injury Compensation Program; List of Petitions Received, 81
Fed. Reg. 49995, 49996 (July 29, 2016).
       The remainder of the procedural history was also relatively uneventful.
Once Danielle Jennings reached the age of majority, Denise Jennings was ordered
to move to amend the case caption to correctly identify Danielle Jennings as the
petitioner. Order, issued June 25, 2018. Denise Jennings moved to remove her
name from the case caption but requested that Danielle Jennings continue to be
identified by her initials in the case caption. Pet’r’s Mot. Amend., filed July 24,
2018. Petitioner’s counsel argued that any disclosure of Danielle Jennings’
medical condition could have an adverse effect on Danielle’s college applications
due to the stigma associated with the medical condition. The Secretary responded
to the motion and primarily argued that the motion was premature because no
decision had been issued yet and the redaction provision of the Vaccine Act only
relates to redactions of decisions. Resp’t’s Resp., filed July 25, 2018. The
undersigned denied the motion on the basis that any redactions in the case caption
at this time would be premature and that Danielle could move to redact any future
decisions that issue. Order, issued Aug. 1, 2018.
      Denise Jennings moved again to amend the case caption, Pet’r’s Mot.
Amend., filed Aug. 22, 2018, and the case was then recaptioned to identify
Danielle Jennings as the petitioner by her full name. Order, issued Aug. 23, 2018.
After development of facts, expert opinions, and legal argument, the case was
decided based upon the written submissions. A decision found that Ms. Jennings
had not established entitlement to compensation. Entitlement Decision, issued July
8, 2020.
       The Entitlement Decision has not been made available to the public. The
public’s access depends upon the outcome of Ms. Jennings’ July 21, 2020 motion
to redact. Ms. Jennings’ July 21, 2020 motion to redact requested that her name be
reduced to initials and all medical information be removed. Her motion was
approximately two pages and was filed without any affidavit. Ms. Jennings argued
that the release of her name may interfere with her job searches and could result
“in embarrassment to her.”
       The Secretary filed a response. After reviewing the legal basis for any
motion for redaction, including Langland and W.C., the government refrained from
taking any position. The Secretary asserted “when petitioners file petitions
requesting compensation under the Act, they do so with the knowledge that the Act
calls for decisions addressing the merits of the petitions, which will necessarily
contain their medical information and will be made available to the public.”

                                            5
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 6 of 12




Resp’t’s Resp., filed July 23, 2020, at 4. With that submission, Ms. Jennings’
motion for redaction is ready for adjudication.
                           Standards for Adjudication
      For all issues, including evaluating a motion for redaction, the special
master’s duty “is to apply the law.” Althen v. Sec’y of Health & Human Servs.,
418 F.3d 1274, 1280 (Fed Cir. 2005). With respect to issues of public access to
judicial decisions, the preferences of the parties are not binding. Reidell v. United
States, 47 Fed. Cl. 209 (2000) (declining to vacate underlying decision as parties
requested in settling the case). The Seventh Circuit (Posner, J.) has emphasized
the need for trial courts to make their own assessment of requests to proceed
anonymously and not to defer to the parties:
             [W]e would be remiss if we failed to point out that the
             privilege of suing or defending under a fictitious name
             should not be granted automatically even if the opposing
             party does not object. The use of fictitious names is
             disfavored, and the judge has an independent duty to
             determine whether exceptional circumstances justify a
             departure from the normal method of proceeding in
             federal courts.
Doe v. Blue Cross & Blue Shield United of Wisconsin, 112 F.3d 869, 872 (7th Cir.
1997).
      For redaction, the starting point is the Vaccine Act. Congress provided:
             a decision of a special master or the court in a proceeding
             shall be disclosed, except that if the decision is to include
             information –
             (i) which is trade secret or commercial or financial
             information which is privileged and confidential, or
             (ii) which are medical files and similar files the
             disclosure of which would constitute a clearly
             unwarranted invasion of privacy,
             and if the person who submitted such information objects
             to the inclusion of such information in the decision, the
             decision shall be disclosed without such information.

                                              6
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 7 of 12




42 U.S.C. § 300aa–12(d)(4)(B). As previously mentioned, Congress added this
provision to the Vaccine Act as part of the 1989 amendments. Pub. L. 101-239
§ 6601(g)(2). In the ensuing 30 years, the Federal Circuit has not had an occasion
to interpret this statutory provision. Furthermore, the associated Vaccine Rule,
Vaccine Rule 18(b), simply mirrors the statute. Thus, there is an absence of
binding authority about the meaning of the Vaccine Act’s disclosure provision.
                                     Analysis
      Ms. Jennings relies upon the requirements of redaction as set forth in W.C.
and offers the general rationale that she might be embarrassed and stigmatized by
potential employers.
      A.    Ms. Jennings’ reliance on W.C.
       Ms. Jennings’ first argument in favor of redaction is an argument that she
satisfies the standards for redaction announced in W.C. However, as an order from
the Court of Federal Claims, W.C. is only persuasive (not binding) precedent in
this case and the persuasiveness of W.C. has been mixed. In some cases, special
masters have followed W.C. See, e.g., Ranjbar v. Secʼy of Health & Human
Servs., No. 15-905V, 2016 WL 4191127 (Fed. Cl. Spec. Mstr. June 21, 2016)
(redacting decision awarding damages to initials); C.S. v. Secʼy of Health &
Human Servs., No. 07-293V, 2013 WL 4780019 (Fed. Cl. Spec. Mstr. Aug. 19,
2013) (authorizing redaction). However, special masters have also disagreed with
W.C. or narrowly limited W.C. to its facts. See, e.g., Anderson, 2014 WL
3294656, at *6 (disagreeing with usefulness of FOIA comparison); House v. Secʼy
of Health & Human Servs., No. 99–406V, 2012 WL 402040, at *5-6 (Fed. Cl.
Spec. Mstr. Jan. 11, 2012) (declining to grant redaction and rejecting petitioner’s
argument that the Secretary bears the burden to show a compelling public interest
to justify release of medical information); Pearson v. Secʼy of Health & Human
Servs., No. 03–2751V, 2011 WL 4863717, at *5 (Fed. Cl. Spec. Mstr. Sept. 22,
2011) (declining to grant redaction and stating “Petitioner’s preference to keep his
damages award private is not a sufficient reason to satisfy the [statutory] criteria
and justify redaction in this case”). Given this divergent treatment of W.C., it was
incumbent on Ms. Jennings to establish the soundness of W.C. in her briefing.
But, she did not.
       W.C. criticized the special master for beginning the analysis of whether
decisions should be redacted with a general presumption that decisions of judicial
officers are open to the public. W.C. states an analogy to the openness of judicial


                                            7
        Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 8 of 12




files is “inapposite.” 100 Fed. Cl. at 460. 3 However, W.C. did not account for the
series of legislation that placed the Office of Special Masters within the federal
judiciary. Under the presumption that Congress is assumed to be aware of
background principles when enacting legislation, See Rhone Poulenc Agro, S.A. v.
DeKalb Genetics Corp., 284 F.3d 1323, 1329 n.3 (Fed. Cir. 2002), it can be
inferred that Congress’s choice endorsed routine publication of decisions of special
masters. See Anderson, 2014 WL 3294656, at *3; Castagna, 2011 WL 4348135, at
*10.
        Although W.C. did not discuss Congress’s placing of the Office of Special
Masters within the Claims Court, W.C. relied upon two other legislative acts to
support redaction. First, W.C. cited 42 U.S.C. § 300aa–25(c). 100 Fed. Cl. at 457-
58. Second, W.C. cited a portion of legislative history, S. Rep. No. 99-483 (1986).
Id. at 457. However, neither informs the analysis of whether special masters
should redact petitioner’s names from their decisions.
      Section 25 is part of title 42, chapter 6A, subchapter XIX, part 2, subpart C,
which is captioned “Assuring a safer childhood vaccination program in United
States.” Congress directed health care providers to record all vaccine
administrations and to report possible adverse reactions to the Secretary. These
reports of possible adverse vaccine reactions are submitted to the Vaccine Adverse
Event Reporting System (“VAERS”). See Adverse Event Reporting for Childhood
Vaccines, 53 Fed. Reg. 10565 (Apr. 1, 1988). In this context, Congress forbad the
Secretary from releasing names of vaccine recipients.
      In contrast, the portion of the Vaccine Program that concerns special masters
is found within title 42, chapter 6A, subchapter XIX, part 2, subpart A, which is
captioned “Program requirements.” This provision does not explicitly forbid
special masters from including names of petitioners in their decisions. Congress’s
choice to prevent disclosure of identifying information in one subpart, for the
purpose of gathering vaccine administration data, implies that a disclosure of the
same information under a different subpart, for the purpose of adjudicating vaccine
claims, is permitted. See Figueroa, 715 F.3d at 1322-23 (discussing interpretive
canon expressio unius est exclusion alteris).

       3 While traditional litigation in courts differs in some respects from litigation in the
Office of Special Masters, most differences such as speedier resolution are not about the public’s
access to information. The obvious difference – the public cannot access material kept by the
Clerk’s Office, see 42 U.S.C. § 300aa–12(d)(4) – is immediately contrasted by saying the public
can access special masters’ decisions.


                                                    8
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 9 of 12




      Similarly, Senate Report No. 99-483, which W.C. cited, was associated with
S. 827 as introduced on September 24, 1986. That version of S. 827 pertains to the
Secretary’s anticipated efforts to improve the safety of vaccines and did not
contain a compensation program. See Castagna, 2011 WL 4348135, at *6 n.8.
Thus, the legislative history associated with S. 827 appears to shed little light on
whether a compensation program should redact decisions of judicial officers.
       For these reasons, neither Ms. Jennings nor W.C. justifies turning away from
the principle within the federal judiciary that promotes public access to decisions
of special masters. Rather than look to analogues from traditional litigation, W.C.
borrowed from FOIA, maintaining that the similarity in wording between one
aspect of the Vaccine Act and one aspect of FOIA justified a holding that the
statutes should be interpreted similarly. However, the similarity in wording
becomes a more meaningful basis for analysis when two statutes are directed to the
same purpose. See Wachovia Bank v. Schmidt, 546 U.S. 303, 315-16 (2006)
(refraining from applying the in pari materia canon for statutes addressing venue
and subject matter jurisdiction); Erlenbaugh v. United States, 409 U.S. 239, 243-44
(1972). But, FOIA and the Vaccine Act do not share a common purpose.
Anderson, 2014 WL 3294656, at *7; House, 2012 WL 402040, at *6; but see C.S.,
2013 WL 4780019, at *2-3.
      Consequently, Ms. Jennings’ primary argument based upon W.C. is not
accepted.
      B.     Petitioner Has Not Demonstrated a Specific
             Showing Warranting Redaction to Initials
       In her motion, Ms. Jennings maintains that redaction is appropriate because
the information contained in the July 8, 2020 decision might embarrass her and
potentially interfere with job searches. However, these arguments are not
persuasive.
       In federal courts, parties must identify themselves. Fed. R. Civ. Proc. 17(a).
In the Court of Federal Claims, the requirement is the same. U.S. Ct. Fed. Cl., R.
17. Nevertheless, parties in the federal courts may seek to proceed anonymously.
      In evaluating whether certain Native Americans could present an amended
complaint with some plaintiffs listed as “Does,” the Court of Federal Claims
borrowed from a Ninth Circuit case, Does I Thru XXII v. Advanced Textile Corp.,
214 F.3d 1058, 1067 (9th Cir. 2000). Wolfchild v. United States, 62 Fed. Cl. 521,


                                             9
       Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 10 of 12




553 (2004). 4 The Ninth Circuit’s test from Advanced Textile is just one of
multiple formulations of factors trial courts should consider in evaluating a request
to proceed anonymously. For other examples, see Doe v. Frank, 951 F.2d 320, 323
(11th Cir. 1992); K.W. v. Hotlzapple, 299 F.R.D. 438, 441 (M.D. Pa. 2014); Nat’l
Ass’n of Waterfront Employers v. Chao, 587 F. Supp. 2d 90, 99 (D.D.C. 2008).
While the precise wording might vary, the tests generally consider several factors
including “the party’s need for anonymity against the general presumption that
parties’ identities be available to the public and the likelihood of prejudice to the
opposing party.” Wolfchild, 62 Fed. Cl. at 553-54. These factors are analyzed in
reverse order.
      Likelihood of prejudice to opposing party. The Secretary knows the identity
of Ms. Jennings. Redacting this name to initials to prevent members of the public
from learning this information would not harm the Secretary.
      Public interest in availability of decisions by judicial officers. The right of
the public to learn about decisions made by members of the judicial branch of their
government is based, in part, on the right “to know who is using court facilities and
procedures funded by public taxes.” Doe v. Village of Deerfield, 819 F.3d 372,
377 (7th Cir. 2016); accord Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185,
189 (2d Cir. 2008).
      Here, information about “who is using court facilities” is available to the
public because the Secretary has disclosed some information in the Federal
Register. The notice in the Federal Register provides the petitioner’s mother’s
name and the docket number. 81 Fed. Reg. at 49996.
       Consequently, the Vaccine Act’s requirement to disclose in the Federal
Register actually supports a limited redaction. Because the public still knows (or
can learn) who is using the publicly funded court system, redaction of names to
initials is not completely contrary to the presumption of public access to decisions
of judicial officers.
      Party’s Need for Anonymity. Ms. Jennings’ request for a redaction of her
name to initials or to eliminate all reference to medical conditions is based on
embarrassment and potential complications in job searching. By itself, Ms.
Jennings’ interest in preventing disclosure of medical information is not a
persuasive basis for redaction. Doe v. Blue Cross, 112 F.3d at 872 (“the fact that a
       4 Although Wolfchild cited Advanced Textiles favorably, W.C. stated that the Ninth
Circuit’s criteria can be “draconian.” W.C., 100 Fed. Cl. at 459 n.21.


                                                 10
      Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 11 of 12




case involves a medical issue is not a sufficient reason for allowing the use of a
fictitious name, even though many people are understandably secretive about their
medical problems”); cf. Fed. Rule of Civ. Proc. 5.2(c)(2)(B) (authorizing electronic
access to court dispositions of social security appeals, which often contain medical
information).
       The embarrassment to which Ms. Jennings refers seems not to fit the
findings in the July 8, 2020 decision. The decision found that before receiving the
human papilomarivus vaccine, Ms. Jennings suffered from asthma. Asthma does
not seem to be a condition that carries any social stigma. The decision also found
that she did not suffer from many conditions for which she sought compensation.
Thus, the July 8, 2020 decision could free her from any embarrassment associated
with having any disease because, for example, the decision states she did not suffer
from chronic fatigue syndrome, food allergies, or gastrointestinal problems.
       Further, Ms. Jennings has grounded her assertion that the release of the
decision would complicate her search for a job. Again, the July 8, 2020 decision
found that Ms. Jennings suffered from asthma. On the existing record, it is
difficult to see how a potential employer would penalize Ms. Jennings for a
condition that medication can control.
       Assessment. Overall, the factors balance against redacting Ms. Jennings’
name to initials or eliminating references to medical conditions. The most
important factor is that Ms. Jennings became an adult and chose to carry forward
her case as an adult. As discussed above, the long-standing tradition of public
access to decisions of judicial officers weighs against allowing adults to redact
their names or medical conditions. If embarrassment and/or discomfort with the
disclosure of medical information were sufficient by themselves could justify
redaction, then redaction would become the norm as every substantive decision
contains some disclosure of medical information. See 42 U.S.C. § 300aa–
12(d)(3)(A)(i) (obligating special masters to issue decisions that “include findings
of fact”).
                                    Conclusion
      Ms. Jennings’ July 21, 2020 motion for redaction of the July 8, 2020
Entitlement Decision is DENIED. Furthermore, this order, too, will become
available to the public after the time for the parties to propose redactions has
passed.



                                             11
Case 1:16-vv-00779-EGB Document 197 Filed 04/21/21 Page 12 of 12




IT IS SO ORDERED.

                                  s/Christian J. Moran
                                  Christian J. Moran
                                  Special Master




                                 12
